Opinion by
Tilson, J.
It was found from the record that certain items consist of hats similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), which record was admitted in evidence herein. In accordance therewith the items imported or withdrawn for consumption prior to the said Netherlands Trade Agreement were held dutiable at 25 percent under paragraph 1504 (b) (5) and those imported or withdrawn for consumption subsequent to the trade agreement were held dutiable at 12% percent UDder paragraph 1504 (b) (5), as claimed.